Citation Nr: 0934495	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-35 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial increased compensable evaluation 
for allergic rhinitis.

3.  Entitlement to an initial increased compensable evaluation 
for migraine headaches.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1985 to August 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits sought 
on appeal.

The Veteran was scheduled to testify before the Board August 
20, 2009, however, the Veteran failed to appear for the 
hearing.  Subsequently, notice was received from Veteran dated 
August 11, 2009, indicating he wished to cancel his hearing and 
would submit additional medical evidence.  

The issues of entitlement to an initial increased compensable 
evaluation for allergic rhinitis and entitlement to an initial 
increased compensable evaluation for migraine headaches are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence of record demonstrates no present hearing loss 
disability for VA compensation purposes.


CONCLUSION OF LAW

A bilateral hearing loss disability for VA compensation 
purposes was not incurred as a result of service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 3.159.

VA has a duty to notify a Veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way of 
a letter from the RO to the Veteran dated in October 2005.  
This letter effectively satisfied the notification requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate the claim; (2) 
informing the Veteran about the information and evidence VA 
would seek to provide; and (3) informing the Veteran about the 
information and evidence he was expected to provide. 

Additionally, a November 2006 letter informed the Veteran of 
how the RO assigns disability ratings and effective dates if a 
claim for service connection is granted and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining evidence 
necessary to substantiate a claim. The service treatment 
records, VA medical treatment records, and lay statements from 
the Veteran are associated with the claims file. 

The Veteran was afforded VA examinations. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination 
as "necessary to make a decision on a claim, where the 
evidence of record, taking into consideration all information 
and lay or medical evidence [including statements of the 
claimant]; contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."). 

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's appeal 
has been obtained and the case is ready for appellate review.

The Merits of the Claim

Service Connection Criteria

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence. Therefore, the Veteran 
prevails in his claim when (1) the weight of the evidence 
supports the claim or (2) when the evidence is in equipoise. It 
is only when the weight of the evidence is against the 
Veteran's claim that the claim must be denied. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty in 
the active military, naval, or air service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303. That an injury occurred in service alone is 
not enough. There must be chronic disability resulting from 
that injury. If there is no showing of a resulting chronic 
disability during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, when such disease is manifested to a compensable 
degree within one year of separation from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309. In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the Veteran. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing Loss

The Veteran seeks service connection for bilateral hearing 
loss.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000,  2000, 
3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38  C.F.R. § 3.385.  

Service treatment records indicated the Veteran underwent an 
audiology examination in November 1984. The Veteran's hearing 
was as follows (in Hz):

Right: 1000/05 2000/00 3000/05 4000/10  Average: 5
Left:   1000/10 2000/10 3000/05 4000/10  Average: 8.75

A subsequent in-service audiogram was conducted in May 2005.  
The Veteran's hearing was as follows (in Hz):

Right: 1000/00 2000/05 3000/10 4000/15  Average: 7.5
Left:   1000/20 2000/20 3000/30 4000/15  Average: 21.25

A June 2005 in-service audiogram indicated speech recognition 
scores for the right and left ear were 100 percent.  The 
Veteran's hearing was as follows (in Hz):

Right: 1000/05 2000/05 3000/15 4000/15  Average: 10
Left:   1000/30 2000/30 3000/35 4000/25  Average: 30

Post service, the Veteran underwent a VA audiology examination 
in November 2005. The Veteran's hearing was as follows (in Hz):

Right Ear: 1000/15 2000/20 3000/15 4000/25   Average:  18.75
Left Ear:   1000/20 2000/25 3000/25 4000/20   Average:  22.50

The Maryland CNC word list speech recognition score was 96 
percent for the right ear and 96 percent for the left ear. 

The examiner stated the diagnosis was no measurable hearing 
loss, according to VA standards in either ear.  The subjective 
factors were difficulty understanding speech.  The objective 
factors were exposure to significant noise in his duty 
assignment during military service.

The Veteran underwent a VA audiology examination in January 
2007.  The Veteran's hearing was as follows (in Hz): 

Right Ear: 1000/15 2000/10 3000/15 4000/15  Average:  13.75
Left Ear:   1000/25 2000/25 3000/30 4000/20  Average:  25

The Maryland CNC word list speech recognition score was 98 
percent for the right ear and 94 percent for the left ear. 

The examiner stated the Veteran's right ear was clinically 
normal.  The left ear had a mild sensorineural hearing loss.  

The Veteran is competent to relate factors which are capable of 
lay observation, such as the need for to have others repeat 
themselves or his need for increased volume on the telephone.  
However, as a lay person, he is not qualified to render 
opinions which require medical expertise, such as the diagnosis 
or cause of a particular disability. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Competent evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted above) 
and a medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service connection 
for hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993). 

Despite the contentions from the Veteran, there is no competent 
corroborative evidence to show the presence of a current 
hearing loss disability for VA purposes.  


The Veteran does not have a hearing loss disability as that 
term is defined by VA and as promulgated by law.  Based on the 
November 2005 and January 2007 VA audiological examination test 
results, the standard for hearing loss recognized as a 
disability for VA compensation purposes pertaining to either 
ear has not been met.  There is no other indication of clinical 
data, including audiometric test results or speech recognition 
scores, which meet the objective requirements of 38 C.F.R.     
§ 3.385 that define a current hearing loss disability.

The initial criterion to establish entitlement to service 
connection is competent evidence of the current disability 
claimed.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), 
citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hicks v. 
West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2  
Vet. App. 141, 144 (1992).  See also Degemetich v. Brown, 104  
F.3d 1328 (Fed. Cir. 1997).  Absent evidence of a present 
disability a valid claim for service connection cannot be 
established.  Since a current qualifying disability has not 
been established, there is no requirement to further consider 
whether there is medical evidence of a causal link between the 
disorder claimed and the Veteran's service.  

Accordingly, entitlement to service connection for bilateral 
hearing loss is not warranted.  To that extent, the appeal is 
denied.  In reaching this conclusion, the Board has considered 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application in the instant appeal. See 38  
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990). 

ORDER

Service connection for bilateral hearing loss is denied.

REMAND

In light of a review of the claims file, the Board finds that 
further RO/AMC action on this matter is warranted.

In August 2009, the Veteran forwarded additional evidence 
directly to the Board regarding his increased evaluation claims 
for migraine headaches and allergic rhinitis. He did not waive 
initial consideration of this material by the RO. In these 
circumstances, the law requires that the Board return the 
appeal to the RO/AMC for initial consideration of the new 
evidence.

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii). See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003). The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2) was invalid because in conjunction with 38 
C.F.R. § 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
local jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver, which was contrary to 
38 U.S.C.A. § 7104(a).

Here, the record has been supplemented with additional evidence 
that has not been reviewed by the RO. In August 2009, the Board 
received additional medical evidence which has not been 
reviewed by the RO since the most recent supplemental statement 
of the case (SSOC) was issued in November 2008. The additional 
evidence was received by the Board absent a written waiver of 
AOJ initial consideration of such evidence. Under DAV, the 
Board has no recourse but to remand the case for AOJ initial 
consideration of additional evidence.

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance 
with the terms of the remand. See Stegall v. West, 11 Vet. App. 
268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	 The RO should readjudicate the above-
referenced claims giving consideration 
to the evidence received from the 
Veteran which was received by the Board 
in August 2009.  If the benefit sought 
on appeal remains denied, the Veteran 
should be provided a SSOC.  The SSOC 
must set forth that the additional 
evidence has been considered and contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. The 
Veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999). 
No action is required of the Veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


